UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1966


E. CARROLL ROGERS,

                Plaintiff - Appellant,

          v.

RIVER HILLS LIMITED PARTNERSHIP; RIVER HILLS GOLF & COUNTRY
CLUB OF NORTH MYRTLE BEACH, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:09-cv-01540-JMC)


Submitted:   February 20, 2013            Decided:   March 13, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carmelo B. Sammataro, TURNER, PADGET, GRAHAM & LANEY PA,
Columbia, South Carolina, for Appellant. William C. Wood, Jr.,
NELSON MULLINS RILEY & SCARBOROUGH LLP, Columbia, South
Carolina; Susan P. MacDonald, Lindsey E. Hendrick, NELSON
MULLINS RILEY & SCARBOROUGH LLP, Myrtle Beach, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             E. Carroll Rogers appeals the district court’s order

granting     summary        judgment          to   River         Hills     Limited      Partnership

(“the Partnership”) and River Hills Golf & Country Club of North

Myrtle    Beach,      Incorporated             (“the       Corporation”),          in    his     civil

action     for        breach        of        easement           agreement         and       tortious

interference with contract.                        Finding no reversible error, we

affirm.

             We review a district court’s grant of summary judgment

de   novo,      drawing          reasonable          inferences          in      the    light       most

favorable to the non-moving party.                             Dulaney v. Packaging Corp.

of Am., 673 F.3d 323, 330 (4th Cir. 2012).                                 Summary judgment is

proper “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”             Fed. R. Civ. P. 56(a).                         “Only disputes over

facts    that    might       affect          the   outcome          of   the     suit    under       the

governing       law       will    properly         preclude          the      entry     of    summary

judgment.”       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).         To    withstand          a    motion          for    summary       judgment,         the

non-moving party must produce competent evidence to reveal the

existence       of    a     genuine          issue       of    material        fact     for     trial.

See Thompson         v.    Potomac       Elec.           Power    Co.,     312    F.3d       645,    649

(4th Cir. 2002) (“Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

                                                     2
[the    non-moving        party’s]          case.”         (internal        quotation          marks

omitted)).

              After review of the record and the parties’ briefs, we

conclude that the district court did not err in granting summary

judgment to the Partnership and the Corporation.                                  With respect

to Rogers’ claim for breach of easement agreement, we reject his

appellate        arguments            challenging             the       district           court’s

determination          that     the        claim       failed       because       the      writing

containing       the    purported          easement        agreement        did   not      satisfy

South Carolina’s statute of frauds.                         S. C. Code Ann. § 32-3-10

(1991).         The    district        court       correctly          determined        that    the

writing did not sufficiently describe the portion or parcel of

the     servient        estate        to     be        affected        by     the       easement.

K & A Acquisition Grp., LLC v. Island Pointe, LLC, 682 S.E.2d

252,    262   (S.C.     2009);     Fici       v.      Koon,     642    S.E.2d       602,    604-05

(S.C. 2007).           We reject as meritless Rogers’ argument that the

writing’s       description       was       sufficient        because       the     Partnership

owned    only    one    parcel        of    land      at   the      time    the     writing      was

executed because this information is available only by reference

to    evidence     extrinsic       to       the       writing.         We   reject       as     both

unsupported      by     the    evidence       and       unexplained         Rogers’      argument

that    the   writing         contained       a       sufficient       description         of   the

location of the easement.                    We also reject as lacking in any

principled explanation Rogers’ challenge to the district court’s

                                                  3
determination that the writing evinced an executory promise, not

a present intent to convey an easement.

            We    further     reject     as     meritless      Rogers’     appellate

challenge to the district court’s disposition of his claim for

tortious interference.          His challenge is largely unresponsive to

the district court’s determination that the claim failed because

the    Partnership      and   the   Corporation     acted      in   good    faith    by

failing to acknowledge the existence of the easement, and he

fails to point to evidence establishing that the Partnership and

the     Corporation       lacked     a   justification          for      doing      so.

See Eldeco, Inc. v. Charleston Cnty. Sch. Dist., 642 S.E.2d 726,

731 (S.C. 2007) (listing the elements of a claim for tortious

interference      with    contract).          Finally,   we    reject      as    wholly

without     merit       Rogers’     remaining      arguments        —      addressing

alternative defenses not ruled upon by the district court — for

overturning the court’s judgment.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral     argument     because   the    facts      and    legal

contentions      are   adequately     presented     in   the    materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         4